•Mr. Justice Hutchison
delivered the opinion of the court...,
, The purchaser under a deed of conveyance executed by a:’married man with the consent of his wife appeals from a ruling by the registrar in terms as follows:
•' “Record is made of the foregoing document, which is deed No. 228 executed in this city on October 1st, instant, before notary Benito Forés, .after • examining an exhibited marriage certificate of the.gra.ntor consorts, at folio 146, volume 31 of, Lajas, property No.-3485, first record, with the curable defects that no description appears in the document of the remainder of the principal property after the segregation of half an acre as shown by the Registry, and that no proof was offered as to the civil status of the grantor when he acquired the main property, and if married, that he was married to Carmen Rita Ortiz y Toro, for although it appears from the. said certificate of. his marriage to the said Carmen Rita Ortiz y Toro that it was celebrated on November 4, 1900, the Registry shows, however, that he acquired the' said property in the year 3.900 without specifying the day and month of the year.”
*361In Kennedy v. Registrar, 26 P. R. R. 720, we Reíd, as stated in the syllabus, that:
“It is a curable detect not to describe in tbe deed presented for record tbe principal estate from which tbe lot to be recorded was segregated, although the principal estate is the remainder of other estates from which it was likewise segregated.”
It seems to be beld quite generally that celibacy, “being tbe natural state,” is presumed to continue until tbe fact of marriage is proved. Note to Rucker v. Jackson, Am. Ann. Cases 1915 C, p. 1058, at p. 1061.
However, authority is not wanting to support tbe contrary view, and tbe reasoning of some of tbe opinions wbicb challenge tbe soundness of tbe doctrine laid down by, tbe majority is entitled to serious consideration. Thus, as pointed out in tbe note last above mentioned, tbe Supreme Court of Georgia, in Bennett v. State, 103 Ga. 67, 29 N. E. 919, said:
“There is no presumption of law or of fact that a man or a woman is single, nor any presumption to the contrary. There is no presumption that a man is not a member of the church, or of the masonic or any other order, simply because he was not a member in early life. Nor can it be inferred that a man is uneducated from the fact that such was his original condition. Yet there is as much reason for a presumption in such eases as there is' for presuming that a man is unmanned because that must necessarily have been his first state. It may be that at a fixed age a majority of persons are single, and that at a more advanced age a majority are married, but it would be very uncertain and unreliable to presume that a particular individual of either age was single or that he was married. Moreover, why should a man in a civilized community, who , is competent to marry, be presumed not to have entered into a contract of marriage, when no presumption arises that he has not entered into any other kind of■ a contract?”
Chamberlayne, in bis work on tbe modern law of evidence, vol. 2, page 1236, suggests the formula for a possible middle course in tbe following paragraph:
*362“Legal status, e. g., the citizenship of a person or the incorporation of a company will be inferred to possess the continuance customary in such matters. In like manner, coverture, being unmarried or other personal legal status, once shown to exist,, will be presumed to continue for a reasonable time.”
A final determination of this more or less doubtful ques tion at this time is not indispensable to the disposition of the instant case.
The property being of record in the name of the vendor, a married man, is presumed to be ganancial, and a conveyance by such record owner with the express consent of his wife constitutes a prima facie transfer of the title. This presumption, however, is not conclusive; and, in the case at bar, was weakened rather than strengthened by the marriage certificate exhibited by the purchaser to show that the marriage of the vendor occurred in November of the year in which the property was acquired bjr him. The marriage certificate recites that both of the contracting1 parties were single at the date of the ceremony, but such a statement is not conclusive of the fact. It is also true that the record indicates acquisition by the vendor as a married man, but it does not show that he was then married to his present wife. It is very ^probable, and no doubt appellant is reasonably safe in assuming that the property was acquired by the vendor in November or December of 1900 after his marriage to his present wife, or in any event as a bache ■ lor, and not earlier in the same year or while married to some other woman. The possibility last mentioned is obviously somewhat remote; but the question before us is not one of fact to be determined by a preponderance of such circumstantial evidence as may be found in the record. The point is that there is nothing apodictic in the nature of the legal presumption as to the community character of the property in question; but that on the contrary both this and the presumption, if any,, as to personal legal status' aré always *363open, to challenge and may be destroyed by satisfactory evidence showing the actual fact to be otherwise. The record may be readily made to speak the truth, and until this is done we cannot say that the evidence of title in appellant is without blemish.
See Laó Figueroa et al. v. Registrar, 28 P. R. R. 4, and cases cited; also Rivera v. Registrar, 26 P. R. R. 565.
The ruling appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Franco Soto concurred.